People v Vasquez (2021 NY Slip Op 05356)





People v Vasquez


2021 NY Slip Op 05356


Decided on October 6, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2015-09373
 (Ind. No. 14-00213)

[*1]The People of the State of New York, respondent,
vKim Vasquez, appellant.


Kim Vasquez, Marcy, NY, appellant pro se.
Thomas E. Walsh II, District Attorney, New City, NY (Jacob B. Sher of counsel), for respondent.
James D. Licata, New City, NY (Ellen O'Hara Woods of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 6, 2019 (People v Vasquez, 170 AD3d 758), dismissing, as academic, an appeal from a judgment of the County Court, Rockland County, rendered June 23, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DUFFY, J.P., CONNOLLY, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court